internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-116077-98 date date distributing sub sub sub sub sub fsub fsub fsub plr-116077-98 acquiring transitory llc llc llc llc llc a b c d e f property g date date date a b plr-116077-98 c d e f g h business a business b country a country b dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group that files a consolidated federal_income_tax return the distributing group as of date distributing had a shares of common_stock outstanding b percent of which were held by a and c percent of which were held in accounts controlled and managed by b in addition c holds a warrant for d shares of distributing common_stock the distributing warrant distributing has various stock_option plans that permit employees and directors to acquire distributing stock distributing wholly owns sub sub sub sub and fsub a country a corporation sub a holding_company wholly owns sub and fsub a country a plr-116077-98 corporation distributing and sub together own fsub a country b corporation distributing sub and other distributing subsidiaries directly conduct business a distributing sub sub sub and other distributing subsidiaries directly conduct business b financial information has been received indicating that the businesses conducted by distributing sub sub sub and sub have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date distributing completed an e dollar public offering of mortgage notes the first mortgage notes the first mortgage notes are secured_by substantially_all of distributing’s assets and are guaranteed by certain distributing subsidiaries including sub sub sub sub and sub on date distributing completed an f dollar public offering of senior notes the senior notes the senior notes are not secured_by distributing assets but are guaranteed on an unsecured basis by certain distributing subsidiaries together the first mortgage notes and the senior notes are the notes and the guarantees of the notes are the guarantees under an agreement and plan of merger executed on date the merger agreement unrelated acquiring has agreed to acquire the distributing group’s business a operations provided they are first separated from the business b operations proposed transaction to facilitate the acquisition by acquiring the following transaction has been proposed i sub will merge into distributing the sub merger ii sub a wholly owned subsidiary of distributing after the sub merger will merge under applicable state law into llc a single member limited_liability_company newly formed by distributing the sub merger llc will not elect to be treated as a corporation for federal tax purposes see sec_301_7701-3 of the income_tax regulations iii llc will merge under applicable state law into llc a single member limited_liability_company newly formed by distributing llc will not elect to be treated as a corporation for federal tax purposes see sec_301_7701-3 iv acquiring will tender for the first mortgage notes thereafter but immediately before the contribution by distributing to controlled in step viii below and the mergers in step ix below the following will occur a the conditions to closing of the tender offer will lapse b acquiring will acquire as many of the first mortgage notes as are tendered but not less than a majority in principal_amount which will plr-116077-98 result in the release of most of the restrictive covenants under the related indenture c distributing will borrow funds from acquiring on an arm’s length and unsecured basis and will contribute the funds to a_trust as collateral security to defease most of the restrictive covenants on the senior notes d distributing will form llc a single member limited_liability_company that will not elect to be treated as a corporation for federal tax purposes see sec_301_7701-3 e distributing will contribute to llc all of the business b assets including the stock of sub sub and sub and any other non-business a assets including the stock or assets of fsub fsub and fsub depending on whether their liquidations referred to in step xii below have been completed and f llc will merge into distributing as a result of these steps all notes-related security interests in assets being transferred to controlled in step viii below and all guarantees by corporations being merged into controlled in step ix below will be an unconditionally and irrevocably released v sub will contribute certain assets and liabilities to llc a single member limited_liability_company recently formed by sub llc will not elect to be treated as a corporation for federal tax purposes see sec_301_7701-3 vi sub will contribute certain assets and liabilities to llc a single member limited_liability_company recently formed by sub llc will not elect to be treated as a corporation for federal tax purposes see sec_301_7701-3 vii c will purchase for g dollars in cash the rights of sub under a management agreement the buyout under the terms of the buyout the distributing warrant will be extinguished the extinguishment viii distributing will transfer all of the business b assets except for the stock of sub sub and sub and any other non-business a assets including the stock or assets of fsub fsub and fsub depending on whether their liquidations referred to in step xii below have been completed to controlled in exchange for controlled common_stock and the assumption by controlled of related liabilities collectively the contribution no part of the notes will be assumed by controlled the transferred business b assets will include a royalty-free license permitting controlled to sublicense to c d and e distributing’s name and certain other intellectual_property related to the operation and management of existing f the licenses the sublicense to c will be perpetual while the sublicense to d and e will continue as long as controlled manages the related f ix sub sub and sub will merge into controlled x distributing will distribute its controlled stock pro_rata to its shareholders the distribution fractional shares of controlled stock to which distributing shareholders are entitled will be sold by a distribution agent who will transfer the proceeds to the shareholders for whom the shares are sold plr-116077-98 xi under the merger agreement acquiring will form transitory and transitory will merge into distributing the acquisition in the acquisition the shareholders of distributing will exchange their distributing stock solely_for_voting_stock of acquiring in a transaction the taxpayer represents will qualify as a reorganization under sec_368 of the internal_revenue_code the distributing shareholders will own h percent of the acquiring stock after the acquisition xii it is anticipated that fsub fsub and fsub will liquidate shortly before or after the distribution the taxpayer intends that llc llc llc llc and llc each be disregarded for federal tax purposes under sec_301_7701-3 in addition to the merger agreement distributing and controlled will enter into a tax allocation and indemnity agreement the indemnity agreement sub merger representations the taxpayer has made the following representations concerning the sub merger a distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is made will be the owner of at least percent of the single outstanding class of sub stock b no sub stock will have been redeemed during the three years preceding the adoption of the plan_of_liquidation c all distributions from sub to distributing under the plan of complete_liquidation will be made within a single taxable_year of sub d as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e sub will not retain any assets following its final liquidating distributions f sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of adoption of the plan_of_liquidation g no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before adoption of the plan_of_liquidation plr-116077-98 h the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock of recipient for this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 i before the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the liquidation plan j sub will report all earned_income represented by assets that will be distributed to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of sub will exceed its liabilities both at the date the plan of complete_liquidation is adopted and immediately before the first liquidating_distribution is made l other than intercorporate debt that arose in providing products or services in the ordinary course of business and for which distributing’s basis in the debt equals the amount thereof there is no intercorporate debt between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the liquidation have been fully disclosed sub merger representations the taxpayer had made the following representations concerning the sub merger n distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is made will be the owner of at least percent of the single outstanding class of sub stock o no sub stock will have been redeemed during the three years preceding adoption of the plan_of_liquidation p all distributions from sub to distributing under the plan of complete plr-116077-98 liquidation will be made within a single taxable_year of sub q as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders r sub will not retain any assets following its final liquidating distributions s sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before the date of adoption of the plan_of_liquidation t no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before adoption of the plan_of_liquidation u the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock of recipient for this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 v before the adoption of the liquidation plan no assets of sub have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the liquidation plan w sub will report all earned_income represented by assets that will be distributed to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc x the fair_market_value of the assets of sub will exceed its liabilities both at the date the plan of complete_liquidation is adopted and immediately before the first liquidating_distribution is made y other than intercorporate debt that arose in providing products or services in the ordinary course of business and for which distributing’s basis in the debt equals the amount thereof there is no intercorporate debt between distributing and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the liquidation plan z all other transactions undertaken contemporaneously with in anticipation of plr-116077-98 in conjunction with or in any way related to the liquidation have been fully disclosed contribution and distribution representations the taxpayer has made the following representations concerning the contribution and the distribution aa no part of the consideration distributed by distributing in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing bb immediately after the distribution the gross assets of distributing’s active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of distributing cc the five years of financial information submitted on behalf of distributing and sub represents the present operation of each and with regard to each there have been no substantial operational changes since the date of the last submitted financial statements dd immediately after the distribution the gross assets of controlled’s active trade_or_business as defined in sec_355 will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled ee except for the buyout the five years of financial information submitted on behalf of distributing sub sub and sub represents the present operations of each and with regard to such operations there have been no substantial operational changes since the date of the last submitted financial statements ff following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees gg the distribution will be carried out to facilitate the acquisition the distribution is motivated in whole or substantial part by this and other corporate business purposes hh except for the receipt of cash in lieu of fractional shares and the exchange of distributing shares for acquiring stock in the acquisition there is no plan or intention by either a or b and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the proposed transaction plr-116077-98 ii there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation except for the acquisition or to sell or otherwise dispose_of the assets of either corporation except for the possible sale by controlled of property g after the proposed transaction except in the ordinary course of business jj the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject kk the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred ll other than the indemnification obligations between distributing and controlled under the merger agreement the obligations of the parties under the indemnity agreement and payables and receivables that may arise in the ordinary course of business between the parties including the provision of any consulting services by distributing to controlled no intercorporate debt will exist between distributing and controlled at the time of or after the distribution mm immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 nn payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length oo no two parties to the proposed transaction are investment companies as defined in sec_368 and iv pp to the best of the knowledge and belief of the parties and their representatives the mergers of sub and sub into controlled described above in step ix collectively the controlled mergers will qualify as reorganizations under sec_368 and the acquisition will qualify as a reorganization under sec_368 qq the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and plr-116077-98 does not represent separately bargained for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled stock distributed to distributing’s shareholders in the distribution rr distributing is a publicly traded corporation the stock of which is regularly_traded on an established_securities_market as defined in sec_1_897-1 and distributing does not know and has no reason to know of any foreign_person who owns or will own five percent or more of distributing stock either before or after the distribution to the best of its knowledge and belief neither distributing nor controlled was considered a united_states_real_property_holding_corporation as defined in sec_897 at any time during the 5-year period ending on the date of the distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the distribution ss there are no foreign assets other than the stock of fsub fsub and fsub owned by distributing or any of the domestic subsidiaries involved in the proposed transaction tt no federal_income_tax consequences under sec_367 sec_367 sec_897 sec_951 sec_1248 sec_1291 or sec_1293 will result from the proposed transaction other than on the liquidations of fsub fsub and fsub sub merger rulings based solely on the information submitted and the representations set forth above we rule as follows on the sub merger the sub merger will be treated as a distribution by sub to distributing in complete_liquidation sec_332 and sec_1_332-2 no gain_or_loss will be recognized by distributing on receipt of the sub assets and liabilities in the sub merger sec_332 and sec_1_332-7 no gain_or_loss will be recognized by sub on the distribution of assets and liabilities to distributing in the sub merger sec_337 the basis of each sub asset received by distributing in the sub merger will equal the basis of that asset in the hands of sub immediately before the sub merger sec_334 the holding_period of each asset received by distributing in the sub plr-116077-98 merger will include the period during which sub held the asset provided the asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of sub sec_1223 sub merger rulings based solely on the information submitted and the representations set forth above we rule as follows on the sub merger the sub merger will be treated as a distribution by sub to distributing in complete_liquidation sec_332 and sec_1_332-2 no gain_or_loss will be recognized by distributing on the deemed receipt of sub 2's assets and liabilities in the sub merger sec_332 and sec_1_332-7 no gain_or_loss will be recognized by sub on its deemed_distribution of assets and liabilities to distributing in the sub merger sec_337 the basis of each sub asset deemed received by distributing will equal the basis of that asset in the hands of sub immediately before the sub merger sec_334 the holding_period of each sub asset deemed received by distributing in the sub merger will include the period during which sub held the asset provided the asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of sub sec_1223 contribution and distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on the contribution and the distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each distributing asset in the hands of controlled will equal the basis of that asset in the hands of distributing immediately before its transfer plr-116077-98 sec_362 the holding_period of each distributing asset in the hands of controlled will include the period during which distributing held that asset sec_1223 the distribution will not prevent the controlled mergers from qualifying as reorganizations under sec_368 neither sub nor sub will recognize gain under sec_357 as a result of the controlled mergers distributing will recognize gain but not loss on the distribution sec_355 and sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on the distribution including any fractional shares to which the shareholders may be entitled sec_355 sec_355 will not treat as other_property that part of the controlled stock attributable to the fair_market_value of the licenses the basis of the stock of distributing and controlled in the hands of each distributing shareholder after the distribution including any fractional share interest in controlled to which the shareholder is entitled will equal the aggregate basis of the distributing stock held immediately before the distribution by the shareholder this basis will be allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock received by each distributing shareholder including any fractional share interest in controlled to which the shareholder is entitled will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 if cash is received by a distributing shareholder as a result of a sale of a fractional share of controlled stock by the distribution agent the shareholder will have gain_or_loss measured by the difference between the amount of cash received and the basis of the fractional share as determined in ruling above sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 caveats plr-116077-98 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning the tax effects of a the merger of llc into llc described above in step iii b the transactions described above in step iv including whether income or gain is realized on the release of security interests and guarantees except to the extent addressed in ruling c the contribution of assets by sub to llc described above in step v d the contribution of assets by sub to llc described above in step vi e the buyout and extinguishment described above in step vii f apart from ruling the transfer of the licenses by distributing to controlled described above in step viii including whether the licenses are property see revrul_69_156 c b g whether the controlled mergers described above in representation pp will qualify as reorganizations under sec_368 h whether the acquisition described above in step xi will qualify as a reorganization under sec_368 i controlled’s acquisition of sub as described in step ix j any payments made under the indemnity agreement k the liquidations of fsub fsub and fsub referred to above in step xii under sec_367 see b -5 b and l the proposed transaction under sec_367 sec_367 sec_897 sec_951 sec_1248 sec_1291 or sec_1293 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this plr-116077-98 ruling letter to its his or her federal tax_return for the taxable_year in which the transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
